Citation Nr: 0302681	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) resulting from service-
connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel




INTRODUCTION

The veteran had active duty service from May 1967 to February 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in December 1999 and 
January 2001 by the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the benefits sought on appeal.


REMAND

Upon review of the claims file, the Board finds that 
additional procedural and evidentiary development is 
warranted.  The record reveals that although the veteran has 
expressed disagreement or dissatisfaction with the January 
2001 RO rating decision, the RO has not produced the 
statement of the case on the issue of an increased disability 
rating for PTSD as required by 38 C.F.R. § 19.26 (2002).  
Specifically, in his April 2001 Substantive Appeal (VA Form 
9) to the RO's December 1999 rating decision denying him 
TDIU, the veteran also expressed disagreement with the RO's 
January 2001 rating decision increasing his disability rating 
to 50 percent for service-connected PTSD.  While the Board 
may not exercise jurisdiction on claims in the absence of a 
properly perfected appeal, the issue of entitlement to a 
disability rating in excess of 50 percent for service-
connected PTSD must be remanded for the issuance of a 
statement of the case.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Although the Board has in the past referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Concerning the issue of entitlement to TDIU, the Board notes 
that there is conflicting evidence concerning the extent to 
which the veteran's sole service-connected disability, PTSD, 
is responsible for his unemployability.  Specifically, while 
the claims file reveals that the Social Security 
Administration (SSA) determined in December 1995 that the 
veteran demonstrated "an inability to perform work activity 
based on recurrent major depression and post traumatic stress 
disorder," there is medical evidence of record since then 
that indicates his service-connected PTSD is not severe 
enough, in and of itself, to result in unemployability.  For 
instance, an April 2000 private psychiatric examination 
report opines that "there are no objective findings to 
support permanent limitation in the claimant's work ability 
based on the current psychiatric findings.  The claimant's 
symptoms of depression are considered mild and treatable."  
Indeed, some of the medical evidence of record, such as a 
March 2000 private internal medicine examination report, 
points to certain nonservice-connected physical disabilities, 
such as cardiovascular disease, as contributing his 
unemployability.  

The Board also observes that as the veteran has not had a 
psychiatric examination since June 2000, he is entitled to a 
new psychiatric examination to properly evaluate his claim 
for TDIU and the current severity of his service-connected 
PTSD.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2002).  As 
such, the Board finds that the veteran's claims of 
entitlement to TDIU and for a disability rating in excess of 
50 percent for PTSD are inextricably intertwined. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) and 
the applicable VA regulations (codified 
as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 are 
fully satisfied.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his 
claims. 

2.  The veteran should be scheduled for 
VA psychiatric and general medical 
examinations for the purpose of 
ascertaining the severity of the 
veteran's service-connected PTSD and 
nonservice-connected disabilities, and 
the extent to which such disabilities 
impact on the veteran's employability.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner(s) in connection with the 
examination(s).  Any medically indicated 
tests should be accomplished, all 
clinical and special test findings should 
be clearly reported, and reference to the 
appropriate diagnostic codes should be 
made.  In regard to the veteran's PTSD 
claim, the examiner should review 
applicable rating criteria in 38 C.F.R. 
§ 4.130 (2002) and, to the extent 
feasible, render an opinion as to the 
level of impairment evident, especially 
with respect to the impact on 
employability.  The examiner should offer 
an opinion as to whether the veteran's 
service-connected PTSD disability, in and 
of itself, precludes him from securing or 
maintaining substantially gainful 
employment.  Regarding the general 
medical examination, the examiner should 
evaluate the severity of the veteran's 
nonservice-connected disabilities and 
offer an opinion as to the extent to 
which such disabilities preclude him from 
securing or maintaining substantially 
gainful employment.  The examiners are 
requested to report any findings in 
detail, and to provide a rationale for 
any opinions rendered. 

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's PTSD and TDIU claims.  The 
veteran should be issued a statement of 
the case for his PTSD increased rating 
claim.  If, and only if, the veteran 
files a substantive appeal in a timely 
manner to the issue of an increased 
disability rating for PTSD, should such 
issue be returned to the Board.  With 
regard to the TDIU claim, if the benefit 
sought is denied, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




